DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2021 has been entered.
 
Response to Amendment
The amendment of 03/24/2021 has been entered.
Claims 24, 26, 28, 31, 34–35, 38–40, 46, 48–54 are amended, claims 25, 27, 33, 43 are cancelled, and claims 55–58 are new due to Applicant's amendment of 03/24/2021.
Claims 24, 26, 28, 31, 34–42, and 44–58 are pending and claim 34 remains withdrawn from consideration.

The rejection over Hikime et al. JP-2012049518-A ("Hikime-JP"), see machine translation referred to herein ("Hikime-MT") as set forth in the previous Office Action has been revised to reflect the amended claim language due to the Applicant's amendment dated 03/24/2021.

Response to Arguments
Applicant’s arguments on pages 23–24 of the reply dated 03/24/2021 with respect to the rejections under 35 U.S.C. 103 as being unpatentable over Hikime et al. JP-2012049518-A ("Hikime-JP"), see machine translation referred to herein ("Hikime-MT") as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument -- Applicant argues on page 24 of the reply that the data in the specification demonstrate that the claimed invention achieves unexpected results relative to the prior art and the claims have been narrowed to be commensurate in scope with the data.  Specifically, Applicant argues that examples I-3, I-4, I-5, I-6, I-7, I-8, I-10, and I-11 in Table 2 of the specification show unexpected results relative to the prior art Hikime.
Examiner's response -- Applicants have the burden of explaining the proffered data as evidence of non-obviousness.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  Evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.  Evidence of nonobviousness must also be commensurate in scope with the claims which the evidence is offered to support.  Comparison must be between the claimed subject matter and the closest prior art to be effective to rebut a prima facie case of obviousness.  See MPEP 716.02.
As described in greater detail in the rejection of record, it would have been obvious to (i) substitute a pyrimidine group for a diarylamino group at the position R4 in the general formula of Hikime and (ii) substitute a pyrimidine group at the position R3 in the general formula of Hikime for one of a pyrazine, pyrimidine, pyridazine, 1,2,4-triazine, 1,3,5-triazine, quinoline, claim 55 and one of a pyrimidine, 1,2,4-triazine, or 1,3,5-triazine group in the case of claim 24.
First, it is noted that no comparison has been drawn between two compounds that differ by only one substitution.   As such it is unclear to what degree each modification is responsible for a difference in device performance.
Second, no comparison has been drawn between two compounds that differ by of either modification (i) or (ii) from above and as such it is unclear that the evidence is of probative value in the determination of nonobviousness over Hikime.  
Third, comparison has not been made between the claimed subject matter and the closest prior art and the evidence of nonobviousness is not commensurate in scope with the claims which the evidence is offered to support.   The compound 1-43 
    PNG
    media_image1.png
    334
    200
    media_image1.png
    Greyscale
 (¶ [0100], page 29, Hikime-JP) of Hikime comprise a carbazolyl group corresponding to radical R1 of the claimed compound.  None of the comparative compounds are compounds comprise a radical R1 and so it is unclear how this affects the degree of difference in device performance; however, this is taught by the prior art and encompassed by the claims.  Taking a look at examples I-3, I-4, I-5, I-6, I-7, I-8, I-10, and I-11 in Table 2 of the specification, only example I-3 and I-4 comprise compound wherein the two R4 groups do not join to form a ring (as is the case in the modified compound of Hikime) and in each case the arylamine comprises a fluorenyl group.  It is unclear if the differences in device performance would be the same between 

Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicants' arguments on pages 15–16 of the reply dated 03/26/2019 with respect to Xia et al. US-20140158992-A1 ("Xia") have been fully considered, but they are not persuasive.
Applicant's argument -- Applicant argues that the definition of R4 has been amended such that they are drawn to non-cyclic amines only.
Examiner's response -- The definition of R4 is reproduced below.

    PNG
    media_image2.png
    151
    633
    media_image2.png
    Greyscale

It is noted that the specification recites that two or more adjacent R4 radicals together may form a mono- or polycyclic, aliphatic or aromatic ring system (page 8).  Currently, the claim does not explicitly state that the two R4 radicals do not form a ring with one another.  As such, the compound of Xia still appears to read on claim 24 and dependents and claim 55 and dependents.

The Applicants' arguments on pages 24 of the reply dated 03/26/2019 with respect to new independent claim 56 have been fully considered, but they are not persuasive
Applicant's argument -- Applicant argues on page 24 that the new claim 56 relating to a compound of the general formula wherein m and n are equal to 0 is not taught by the cited prior art.
Examiner's response -- As discussed in greater detail below, a compound of the general formula in new claim 56 is obvious over newly cited reference Ise et al. JP-2002193952-A.
Claim Objections
Claim 24 is objected to because of the following informalities:
It is recommended that in the definition of ETG in claim 24 "selected from pyrimidines, 1,2,4-triazines, 1,3,5-triazines" be changed to "selected from pyrimidines, 1,2,4-triazines, or 1,3,5-triazines" for grammatical clarity.
It is recommended that in the definition of W in claim 24, "where, in the case of a single bond," be removed.
It is recommended that one of "m = n" or " wherein m=n" on page 3 be removed to eliminate redundancy.
It is recommended that Ar3 be removed from claim 24 because it is no longer recited in the definition of V.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 55 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 55, claim 55 recites "m is either 0 or 1." It is noted that V may be a single bond, thus when m is 1 and V is a single bond, then the structure of formula (7) 
    PNG
    media_image3.png
    212
    240
    media_image3.png
    Greyscale
 (see claim 26) is formed.  However, it is unclear how m may be 0 and what the resulting structure would be.  .  For purposes of examination, this limitation will be interpreted such that it reads "m is 1".

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 24, 26, 28, 31, 34–36, 39–42, 44–55, and 57–58 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xia et al. US-20140158992-A1 ("Xia")
It is noted that Xia et al. US-20140158992-A1 was previously cited on the IDS dated 02/03/2017.
Regarding claims 24, 26, 28, 31, 34–36, 39–42, 46–55, and 57–58, Xia discloses a first device comprising a first organic light emitting device, further comprising an anode, a cathode; and an emissive layer, disposed between the anode and the cathode, wherein the emissive layer comprises a first emitting compound having the Formula I (¶ [0071]).  Xia discloses the emissive layer further comprising a first phosphorescence emitting material (¶ [0084]), a second phosphorescent emitting material (¶ [0085]), a host material (¶ [0086]).
  Xia teaches specific examples of the compound of Formula I (¶ [0081]) including Compound 41 
    PNG
    media_image4.png
    538
    313
    media_image4.png
    Greyscale
(¶ [0081], page 99).  Xia discloses the first device is an organic light-emitting device (OLED) (¶ [0092]).
The device comprising compound 41 meets claims 24, 26, 28, 31, 34–36, 39–42, 46–55, and 57–58.
Compound 41 is a compound of the instant general formula (1) wherein: A and A' are each an aromatic ring which has 6 ring atoms (a benzene ring); ETG is a 1,3,5-triazine which is substituted with two R1 radicals (phenyl groups) (corresponding to claimed formula (E-19)); Z is 4 are each an aromatic ring which has 6 aromatic ring atoms (a phenyl group) that form together a ring system (a carbazolyl group) which is substituted with one R2 radical (a diarylamino group).
Compound 41 is a compound of the instant formula (4) wherein: X are each CR1 where R1 is H; ETG is a 1,3,5-triazine which is substituted with two R1 radicals (phenyl groups) (corresponding to claimed formula (E-19)); Z is a single bond; V is O; m is 1; and R4 are each an aromatic ring which has 6 aromatic ring atoms (a phenyl group) that form together a ring system (a carbazolyl group) which is substituted with one R2 radical (a diarylamino group).
Regarding claims 44–45, Xia discloses the device comprising the compound as described above with respect to claim 55.
Although Claims 44 and 45 are drawn to an electronic device for use in medicine for phototherapy, and in a cosmetic, the only positive limitation of the claimed devices is the compound of the general formula (1).  Claims 44 - 45 do not add any further structural limitations to the device.  Xia discloses the light emitting device comprising the compound of general formula (1) as described above and does not include any components that would make it unfit for use a light-emitting device in medicine for phototherapy and in a cosmetic. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. US-20140158992-A1 ("Xia") in view of Oshiyama et al. US-20030198831-A1 ("Oshiyama").
Regarding Claim 37, Xia discloses the device comprising the compound as described above with respect to claim 55.
Xia does not specifically disclose wherein the first phosphorescence emitting material, the second phosphorescent emitting material, or the host material has a band gap of 2.5 eV or more.  However, Xia teaches that a wide variety of host materials may be used (¶ [0100]) and that the first emitting compound may emit blue light (¶ [0088]).
Oshiyama teaches a host material with a wide band gap which improves emission efficiency of blue light of the organic EL device (¶ [0046]).  Oshiyama teaches that the host material can have a band gap from 3.3 to 5.0 eV (¶ [0044]) and teaches specific examples 
    PNG
    media_image5.png
    206
    307
    media_image5.png
    Greyscale
 (¶ [0111], page 10) which has a band gap of 4.0 eV (Table 1, page 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant claims to have modified the device of Xia by forming the host material out of TAZ which has a band gap of 4.0 eV, as taught by Oshiyama.  One would have been motivated to do so because Xia teaches an organic light emitting device that may emit blue light and contains a host material in the emissive layer, wherein the host material may be selected from wide variety of host materials and Oshiyama teaches TAZ for use as a host material in an organic EL device that emits blue light.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art.  See MPEP 2144.07.
Additionally, Oshiyama teaches the host material with a wide band gap improves emission efficiency of blue light of the organic EL device and therefore forming the host material out of TAZ in the device of Xia would yield the benefit of improved emission efficiency, as described above.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. US-20140158992-A1 ("Xia").
Regarding Claim 38, Xia discloses the device comprising the compound as described above with respect to claim 55.
Xia does not specifically disclose a formulation comprising the compound discussed above and at least one solvent.  However, Xia teaches in forming the layers of the device, suitable deposition methods include spin coating and other solution based processes (¶ [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant claims to have formed the emissive layer with the compound by a solution based process, because Xia specifically discloses solution based processes as suitable and it would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
When the emissive layer is formed by a solution based process, there exists a formulation comprising the compound and at least one solvent.

Claims 44–45 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. US-20140158992-A1 ("Xia") in view of Holloway et al. US-20040166146-A1 ("Holloway").
Regarding Claims 44–45, Xia discloses the device comprising the compound as described above with respect to claim 55.
Xia does not specifically disclose the EL device for use in medicine for phototherapy or a cosmetic which comprises the device.  However, Xia teaches that the EL device may be used in lighting (¶ [0093]).
Holloway teaches a phototherapy bandage that is a self-contained device that is formed from a base and at least one light source for emitting radiation and is directed toward a targeted location on a patient (¶ [0010]) wherein the light source may be an electroluminescent (EL) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant claims to have included the device of Xia in the phototherapy bandage of Holloway for use in aesthetic applications and/or for photodynamic therapy, because one of ordinary skill would expect the EL device of Xia to provide the necessary light as the light source in the phototherapy device of Holloway, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).

Claims 24, 26, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Hikime et al. JP-2012049518-A ("Hikime-JP"), see machine translation referred to herein ("Hikime-MT").
Regarding claims 24, 26, and 58, Hikime teaches an organic electroluminescent (EL) element comprising an organic layer between an anode and a cathode comprising a compound of general formula (1) (¶ [0166], Hikime-MT) 
    PNG
    media_image6.png
    161
    282
    media_image6.png
    Greyscale
 (¶ [0039], Hikime-JP), wherein the organic layer is preferably a hole transport layer, a light emitting layer, or an electron transport layer (¶ [0169]), and is especially preferably be used as a host compound (¶ [0169]).  Hikime teaches specific examples of the compound of general formula (1) (¶ [0096], 
    PNG
    media_image1.png
    334
    200
    media_image1.png
    Greyscale
 (¶ [0100], page 29, Hikime-JP).  Hikime teaches that an organic electroluminescent device comprising the compound of general formula (1) has high luminous efficiency, low driving voltage, high durability, and small increase in voltage during driving (page 1, top, ¶ [0011], ¶ [0035], ¶ [0043], Hikime-MT).
Hikime does not specifically disclose a compound as above wherein R4 in the general formula (1) of Hikime is a diarylamino group, such as a diphenylamino group.  However, Hikime teaches preferred R1 to R7 substituents include amino groups (¶ [0046], Hikime-MT) and a diarylamino group is more preferable in order to exhibit high hole transportability by the electron donor property of the nitrogen atom of the amino group (¶ [0047], Hikime-MT).  Further, Hikime teaches examples of a R1 to R7 diarylamino group include a diphenylamino, a dinaphthylamino, and a phenylnaphthylamino (¶ [0044], Hikime-MT).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified compound 1-43 such that R4 of general formula (1) of Hikime was a diarylamino group, based on the teachings of Hikime.  The motivation for doing so would have been to increase the hole transportability, as taught by Hikime.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have selected a diphenylamino, a dinaphthylamino, and a phenylnaphthylamino as the diarylamino group, because it would have been choosing from the list of R1 to R7 diarylamino groups specifically disclosed by Hikime, 
Hikime does not specifically disclose a compound as above wherein R3 of the general formula (1) of Hikime is a pyrimidine, 1,2,4-triazine, or 1,3,5-triazine.  However, Hikime teaches preferred R1 to R7 substituents include an aromatic heterocyclic group (¶ [0046], Hikime-MT) and Hikime teaches specific examples of the R1 to R7 aromatic heterocyclic group including a pyrimidinyl group and a triazinyl group (¶ [0044], Hikime-MT).
Therefore, given the general formula and teachings of Hikime, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have substituted the R3 group in the modified compound 1-43 to with an aromatic heterocyclic group, because Hikime teaches the variable may preferably be selected as an aromatic heterocyclic.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful in the hole transport layer, light emitting layer, or electron transport layer of the device of Hikime and possess the benefits taught by Hikime.  See MPEP 2143.I.(B).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select one of a pyrimidinyl group or a triazinyl group, because it would have been choosing from the list of aromatic heterocyclic groups specifically disclosed by Hikime, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as in the hole transport layer, light emitting layer, or electron transport layer of the device of Hikime and possessing the benefits 
The modified compound of Hikime has the structure 
    PNG
    media_image7.png
    567
    426
    media_image7.png
    Greyscale
 wherein ETG is a pyrimidine, 1,2,4-triazine, or 1,3,5-triazine and R4 are each independently a phenyl group or a naphthyl group.  The modified compound of Hikime meets claims 24, and 26.  The device as discussed above comprising the modified compound meets claim 58.
The modified compound of Hikime, as discussed above, is a compound represented by the claimed general formula (1) (per claim 24) wherein:
A is an aromatic ring with 6 rings atoms (benzene) substituted by one R1 radial wherein R1 is a heteroaromatic ring system which has 12 aromatic ring atoms (a carbazolyl group) and is substituted by one R2 radical;
A' is an unsubstituted aromatic ring with 6 rings atoms (benzene);
ETG is a pyrimidinyl group or a triazinyl group;

V is O;
W is a single bond;
m is 1;
n is 1;
m = n;
Ar3 is not required to be present;
R2 is an aromatic ring having 6 aromatic ring atoms (a phenyl group);
R3 is not required to be present; and
R4 are each an unsubstituted aromatic ring which has 6 aromatic ring atoms (phenyl) or 10 aromatic ring atoms (naphthyl), such that –N(R4)2 form a diphenylamino, a dinaphthylamino, or a phenylnaphthylamino.
The modified compound of Hikime, as discussed above, is a compound represented by the claimed general formula (4) (per claim 26) wherein A, A', ETG, Z, V, m, n, Ar3, R2, R3, and R4 are as described above with respect to formula (1), and X are each CR1 wherein R1 are each H.

Claims 28, 31, 35–36, 38–42, 44–46, 48–51, and 53–55 are rejected under 35 U.S.C. 103 as being unpatentable over Hikime et al. JP-2012049518-A ("Hikime-JP"), see machine translation referred to herein ("Hikime-MT").
Regarding claims 28, 31, 39, 41–42, 46, and 55, Hikime teaches an organic electroluminescent (EL) element comprising an organic layer between an anode and a cathode comprising a compound of general formula (1) (¶ [0166], Hikime-MT) 
    PNG
    media_image6.png
    161
    282
    media_image6.png
    Greyscale
 
    PNG
    media_image1.png
    334
    200
    media_image1.png
    Greyscale
 (¶ [0100], page 29, Hikime-JP).  Hikime teaches that an organic electroluminescent device comprising the compound of general formula (1) has high luminous efficiency, low driving voltage, high durability, and small increase in voltage during driving (page 1, top, ¶ [0011], ¶ [0035], ¶ [0043], Hikime-MT).
Hikime does not specifically disclose a compound as above wherein R4 in the general formula (1) of Hikime is a diarylamino group, such as a diphenylamino group.  However, Hikime teaches preferred R1 to R7 substituents include amino groups (¶ [0046], Hikime-MT) and a diarylamino group is more preferable in order to exhibit high hole transportability by the electron donor property of the nitrogen atom of the amino group (¶ [0047], Hikime-MT).  Further, Hikime teaches examples of a R1 to R7 diarylamino group include a diphenylamino, a dinaphthylamino, and a phenylnaphthylamino (¶ [0044], Hikime-MT).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified compound 1-43 such that R4
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have selected a diphenylamino, a dinaphthylamino, and a phenylnaphthylamino as the diarylamino group, because it would have been choosing from the list of R1 to R7 diarylamino groups specifically disclosed by Hikime, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the hole transport layer, light emitting layer, or electron transport layer of the device of Hikime and possessing the benefits taught by Hikime.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by the general formula (1) having the benefits taught by Hikime in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Hikime does not specifically disclose a compound as above wherein R3 of the general formula (1) of Hikime is a pyrazine, pyrimidine, pyridazine, 1,2,4-triazine, 1,3,5-triazine, quinoline, isoquinoline, quinoxaline, pyrazole, imidazole, benzimidazole, thiazole, benzothiazole, oxazole, or benzoxazoles group.  However, Hikime teaches preferred R1 to R7 substituents include an aromatic heterocyclic group (¶ [0046], Hikime-MT) and Hikime teaches specific examples of the R1 to R7 aromatic heterocyclic group include a pyrimidinyl group, imidazolyl group, a benzimidazolyl group, a pyrazolyl group, a pyrazinyl group, an oxazolyl group, a benzoxazolyl group, thiazolyl group, quinolinyl group, quinoxalinyl group a pyridazinyl group, and a triazinyl group (¶ [0044], Hikime-MT).
Therefore, given the general formula and teachings of Hikime, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have substituted the R3 group in the modified compound 1-43 to with an aromatic heterocyclic group, because Hikime teaches the variable may preferably be selected as an aromatic heterocyclic.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful in the hole transport layer, light emitting layer, or electron 
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select one of a pyrimidinyl group, imidazolyl group, a benzimidazolyl group, a pyrazolyl group, a pyrazinyl group, an oxazolyl group, a benzoxazolyl group, thiazolyl group, quinolinyl group, quinoxalinyl group a pyridazinyl group, or a triazinyl group, because it would have been choosing from the list of aromatic heterocyclic groups specifically disclosed by Hikime, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as in the hole transport layer, light emitting layer, or electron transport layer of the device of Hikime and possessing the benefits taught by Hikime.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by the general formula (1) of Hikime having the benefits taught by Hikime in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The modified compound of Hikime has the structure 
    PNG
    media_image7.png
    567
    426
    media_image7.png
    Greyscale
 wherein ETG is  pyrazine, pyrimidine, pyridazine, 1,2,4-4 are each independently a phenyl group or a naphthyl group.
Per claims, the modified compound of Hikime, as discussed above, is a compound represented by the claimed general formula (4) and formula (13) wherein:
A is an aromatic ring with 6 rings atoms (benzene) substituted by one R1 radial wherein R1 is a heteroaromatic ring system which has 12 aromatic ring atoms (a carbazolyl group) and is substituted by one R2 radical;
A' is an unsubstituted aromatic ring with 6 rings atoms (benzene);
ETG is a pyrimidinyl group, imidazolyl group, a benzimidazolyl group, a pyrazolyl group, a pyrazinyl group, an oxazolyl group, a benzoxazolyl group, thiazolyl group, quinolinyl group, quinoxalinyl group a pyridazinyl group, or a triazinyl group;
Z is single bond;
V is O;
m is 1;
Ar3 is not required to be present;
R2 is an aromatic ring having 6 aromatic ring atoms (a phenyl group);
R3 is not required to be present;
R4 are each an unsubstituted aromatic ring which has 6 aromatic ring atoms (phenyl) or 10 aromatic ring atoms (naphthyl), such that R4-N-R4 form a diphenylamino, a dinaphthylamino, or a phenylnaphthylamino; and
X are each CR1 wherein R1 are each H.
Per claim 39, the device comprising the modified compound of Hikime, as discussed above, is an electron device.
Per claim 41
Per claim 42, the device comprising the modified compound of Hikime is an organic light-emitting diode (OLED).

Regarding claims 35–36, Hikime teaches the device comprising the modified compound as discussed above with respect to claim 55.
Hikime does not specifically disclose the compound as discussed above in a composition comprising at least one further compound, which is one selected from the group consisting of fluorescent emitters, phosphorescent emitters, host materials, matrix materials, electron transport materials, electron injection materials, hole conductor materials, hole injection materials, electron blocker materials and hole blocker materials.  However, Hikime teaches the compound of general formula (1) is preferably in a light emitting layer as a host compound (¶ [0169], Hikime-MT) and the light emitting layer preferably contains in addition to the host and at least one dopant, either phosphorescent or fluorescent (¶ [0172], Hikime-MT).  Further, Hikime teaches multiple host compounds may be used in the light emitting layer and by using a plurality of host compounds, charges transfer can be adjusted and the efficiency of the device can be increased (¶ [0174], Hikime-MT).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have formed the device such that the light emitting layer comprised the compound as a host material and further comprised a fluorescent emitter or phosphorescent emitter, because Hikime teaches the compound of general formula (1) is preferably in a light emitting layer as a host compound and the light emitting layer preferably contains in addition to the host and at least one dopant, either phosphorescent or fluorescent, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have formed the light emitting layer with 
Per claim 35, the light emitting layer comprising the modified compound of Hikime, a fluorescent emitter or phosphorescent emitter, and at least one additional host material is a composition comprising the compound and at least one further compound, where the further compound is a fluorescent emitter, a phosphorescent emitter, or a host or matrix material.
Per claim 36, the least one further compound is a host or matrix material.

Regarding claim 38, Hikime teaches the device comprising the modified compound as discussed above with respect to claim 55.
Hikime does not specifically disclose the compound as discussed above in a formulation further comprising at least one solvent.  However, Hikime teaches the organic EL element is preferably formed by a wet process because by using a wet process, it is possible to obtain effects such as easy to obtain a uniform film and hard to generate pinholes (¶ [0215], Hikime-MT) and that coating methods such as a spin coating method, an ink jet method, or a printing method is preferable have the advantages of high efficiency, simplicity, and easy area enlargement (¶ [0215], Hikime-MT).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the device of Hikime comprising the modified compound using a wet process such as a spin coating method, an ink jet method, based on the teaching of Hikime.  The motivation for doing so would have been to obtain a uniform film with reduced pinholes and have the advantages of high efficiency, simplicity, and easy area enlargement, as taught by Hikime.
When the organic layer comprising the modified compound is formed by a wet process, there exists a formulation comprising the compound and at least one solvent.

Regarding claim 40, Hikime teaches the device comprising the modified compound as discussed above with respect to claim 55.
Hikime does not specifically disclose a device as discussed above wherein the compound is specifically in an emission layer or an electron transport layer.  However, Hikime teaches the organic layer comprising the compound of general formula (1) of Hikime is preferably a hole transport layer, a light emitting layer, or an electron transport layer (¶ [0169], Hikime-MT).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the light emitting layer or the electron transport layer out of the modified compound, because it would have been choosing two out of three preferred layers for the compound of general formula (1) of Hikime, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the device of Hikime and possessing the benefits taught by Hikime.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the compounds of general formula (1) in preferred layers having the benefits taught by Hikime in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

Regarding claims 44–45, Hikime teaches the device comprising the modified compound as discussed above with respect to claim 55.
Although claims 44–45 are drawn to an electronic device for use in medicine for phototherapy, and in a cosmetic, the only positive limitation of the claimed devices is the compound of the general formula (1).  Claims 44–45 do not add any further structural limitations to the device.  Hikime discloses the device comprising the compound of general formula (1) as described above and does not include any components that would make it unfit for use a light-emitting device in medicine for phototherapy and in a cosmetic.

Regarding claims 48–49 and 53, Hikime teaches the device comprising the modified compound as discussed above with respect to claim 55.
Hikime does not specifically disclose a compound as above wherein R3 of the general formula (1) of Hikime is a pyrimidinyl group.  However, as discussed above, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have substituted the R3 group in the modified compound with an aromatic heterocyclic group and Hikime teaches specific examples of the R1 to R7 aromatic heterocyclic group include a pyrimidinyl group (¶ [0044], Hikime-MT).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select a pyrimidinyl group, because it would have been choosing from the list of aromatic heterocyclic groups specifically disclosed by Hikime, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as in the hole transport layer, light emitting layer, or electron transport layer of the device of Hikime and possessing the benefits taught by Hikime.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by the general formula (1) of Hikime having the benefits taught by Hikime in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Per claims 48–49 and 53, the modified compound of Hikime, as discussed above, is a compound represented by the claimed general formula (1) wherein ETG is a pyrimidinyl group substituted with three R1, wherein R1 are each H.

Regarding claims 48–51 and 53, Hikime teaches the device comprising the modified compound as discussed above with respect to claim 55
Hikime does not specifically disclose a compound as above wherein R3 of the general formula (1) of Hikime is a 1,3,5-triazinyl group.  However, as discussed above, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have substituted the R3 group in the modified compound with an aromatic heterocyclic group and Hikime teaches specific examples of the R1 to R7 aromatic heterocyclic group include a triazinyl group (¶ [0044], Hikime-MT).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select a triazinyl group, because it would have been choosing from the list of aromatic heterocyclic groups specifically disclosed by Hikime, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as in the hole transport layer, light emitting layer, or electron transport layer of the device of Hikime and possessing the benefits taught by Hikime.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by the general formula (1) of Hikime having the benefits taught by Hikime in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select a 1,3,5-triazinyl group, because it would have been choosing one out of three possible triazinyl groups, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as in the hole transport layer, light emitting layer, or electron transport layer of the device of Hikime and possessing the benefits taught by Hikime.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by the general formula (1) of Hikime having the benefits taught by Hikime in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Per claims 48–50 and 53, the modified compound of Hikime, as discussed above, is a compound represented by the claimed general formula (1) wherein ETG is a 1,3,5-triazine substituted with two R1, wherein R1 are each H.
Per claim 51,  the modified compound of Hikime, as discussed above, is a compound represented by the claimed general formula (1) wherein ETG is a group consisting of Formulae (E-11) wherein R1 are each H.

Regarding claim 54, Hikime teaches the device comprising the modified compound as discussed above with respect to claim 55.
Hikime does not specifically disclose a compound as above wherein R3 of the general formula (1) of Hikime is a diphenylamino group.  However, as discussed above, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have substituted the R4 with a diarylamino group and Hikime teaches specific examples of the R1 to R7 diarylamino group include a diphenylamino (¶ [0044], Hikime-MT).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select a diphenylamino group, because it would have been choosing from the list of diarylamino groups specifically disclosed by Hikime, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as in the hole transport layer, light emitting layer, or electron transport layer of the device of Hikime and possessing the benefits taught by Hikime.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by the general formula (1) of Hikime having the benefits taught by Hikime in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Per claim 54, the modified compound of Hikime, as discussed above, is a compound represented by the claimed general formula (1) wherein R4 radicals are phenyl.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Hikime et al. JP-2012049518-A ("Hikime-JP"), see machine translation referred to herein ("Hikime-MT") as applied to claim 35 above and further in view of Oshiyama et al. US-20030198831-A1 ("Oshiyama").
Regarding claim 37, Hikime teaches the composition comprising the modified compound and at least one further compound as discussed above with respect to claim 35.
-Hikime does not specifically disclose wherein the additional host compound has a band gap of 2.5 eV or more.  However, Hikime teaches that a wide variety of host materials may be used, including nitrogen-containing heterocyclic materials (¶ [0173], Hikime-MT) and that the light emitting layer may emit blue light (¶ [0170], Hikime-MT).
Oshiyama teaches a host material with a wide band gap which improves emission efficiency of blue light of the organic EL device (¶ [0046]). Oshiyama teaches that the host material can have a band gap from 3.3 to 5.0 eV (¶ [0044]) and teaches specific examples including TAZ 
    PNG
    media_image8.png
    206
    307
    media_image8.png
    Greyscale
 (¶ [0111 ], page 10) which has a band gap of 4.0 eV (Table 1, page 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant claims to have modified the device of Hikime by forming the at least one additional host material out of TAZ which has a band gap of 4.0 eV, as taught by Oshiyama. One would have been motivated to do so because Hikime teaches an organic EL 
Additionally, Oshiyama teaches the host material with a wide band gap improves emission efficiency of blue light of the organic EL device and therefore forming the host material out of TAZ in the device of Hikime would yield the benefit of improved emission efficiency, as described above

Claims 44–45 are rejected under 35 U.S.C. 103 as being unpatentable over Hikime et al. JP-2012049518-A ("Hikime-JP"), see machine translation referred to herein ("Hikime-MT") as applied to claim 41 above and further in view of Holloway et al. US-20040166146-A1 ("Holloway").
Regarding claims 44–45, Hikime teaches the device comprising the modified compound as discussed above with respect to claim 41.
Hikime does not specifically disclose a device as discussed above for use in medicine for phototherapy or a cosmetic which comprises the device.  However, Hikime teaches that the device may be used in lighting (¶ [0217], ¶ [0218, Hikime-MT).
Holloway teaches a phototherapy bandage that is a self-contained device that is formed from a base and at least one light source for emitting radiation and is directed toward a targeted location on a patient (¶ [0010]) wherein the light source may be an electroluminescent (EL) device (¶ [0010]).  Further, Holloway teaches that the phototherapy bandage may be used for aesthetic applications and for photodynamic therapy (¶ [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant claims to have included the device of Hikime in the phototherapy bandage of Holloway for use in aesthetic applications and/or for photodynamic therapy, because one of ordinary skill would expect the device of Hikime to provide the necessary light as the light source in the phototherapy device of Holloway, and this would have been combining prior art elements according to known methods to yield predictable results. See MPEP 2143.1.(A).

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Hikime et al. JP-2012049518-A ("Hikime-JP"), see machine translation referred to herein ("Hikime-MT") as applied to claim 55 above and further in view of Kim et al. US-8815418-B2 ("Kim").
Regarding claim 52, Hikime teaches the device comprising the modified compound as discussed above with respect to claim 55.
Hikime does not specifically disclose a compound as above wherein R3 of the general formula (1) of Hikime is selected from a group consisting of one of claimed Formulae (E-19)-(E-12), (E-24)-(E-31), (E-33) and (E-34).  However, as discussed above, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have substituted the R3 group in the modified compound with an aromatic heterocyclic group and Hikime teaches specific examples of the R1 to R7 aromatic heterocyclic group include a triazinyl group (¶ [0044], Hikime-MT).
Kim teaches a organic photoelectric device comprising a compound represented by a Chemical Formula 1 (Col. 2, lines 1–20) as a host material (Col. 21 lines 1–2, Col. 31 lines 11–15).  Kim et al. teaches that the compound comprises a substituent represented by the Chemical Formula 1a, which encompasses an arylamine group, or a carbazolyl group and a substituent represented by the Chemical Formula 1b, which encompasses a triazinyl group.  Kim teaches the substituent represented by Chemical Formula 1b has electron transporting and injection character (Col. 30, lines 41–43). Kim teaches the compound has a bipolar 
    PNG
    media_image9.png
    164
    111
    media_image9.png
    Greyscale
 (Cols. 33–34), which corresponds to the claimed Formula (E-19).  Therefore, Kim teaches 
    PNG
    media_image10.png
    164
    111
    media_image10.png
    Greyscale
as suitable for use as the electron transporting substituent in the bipolar host compound.
Hikime teaches that the compound of the general formula (1) is preferably used as a host in the light emitting layer (¶ [0041]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select substituents in the compound of Hikime such that the compound is bipolar and formed the device wherein the compound is a host in the light emitting layer, based on the teaching of Hikime and Kim.  The motivation for doing so would have been to obtain exhibit excellent interface characteristics and charge transporting capability in an emission layer of the organic photoelectric device, as taught by Hikime.
Further, given the general formula and teachings of Hikime and Kim, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed 3 in the modified compound of Hikime with a group 
    PNG
    media_image10.png
    164
    111
    media_image10.png
    Greyscale
, because Hikime teaches the variable may preferably selected as a triazinyl group and Kim teaches 
    PNG
    media_image10.png
    164
    111
    media_image10.png
    Greyscale
as suitable for use as the electron transporting group in a bipolar host compound in the light-emitting layer of an organic EL device.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the host compound in the light emitting layer of the device of Hikime and possess the benefits taught by Hikime in view of Kim.  See MPEP 2143.I.(B).
Per claim 52, the modified compound of Hikime, as discussed above, is a compound represented by the claimed general formula (1) wherein ETG is a group consisting of Formula (E-19). 

Claims 24, 26, 56, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Ise et al. JP-2002193952-A, see machine translation referred to herein ("Ise").
Regarding claims 24, 26, 56, and 58, Ise teaches a light emitting element comprising a light emitting layer between a pair of electrodes comprising a compound of a general formula (I) 
    PNG
    media_image11.png
    124
    229
    media_image11.png
    Greyscale
 (page 2, Ise-JP) in a hole injection/transport layer, an electron injection/transport layer, or a light emitting layer (page 27, lines 3–6, Ise-MT).  Ise teaches specific examples of the compound including compound 42 (page 20) 
    PNG
    media_image12.png
    203
    322
    media_image12.png
    Greyscale
.  Ise teaches the light emitting element can emit light with high luminance and high efficiency by low voltage drive and have excellent stability in repeated use (page 2, lines 9–11, Ise-MT).
Ise does not specifically teach a compound as shown above wherein the 1,3,5-triazine and the diphenylamine group are substituted at the 1- and 8-positions of the naphthylene group.  However, Ise teaches that the variable L in the formula (I) may be selected from a list of groups including 
    PNG
    media_image13.png
    104
    154
    media_image13.png
    Greyscale
 (page 10, Ise-JP), which encompasses 1- and 8-position substitution.
Given the general formula and teachings of Ise, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of compound 41 wherein the 1,3,5-triazine and the diphenylamine group are substituted at the 1- and 8-positions of the naphthylene group.  One of ordinary skill in the pertinent art would have been motivated to produce additional compounds represented by formula (I) in order to pursue the known options within his or her technical grasp and would prima facie case of obviousness exists when chemical compounds have very close structural similarity and similar utilities.  See MPEP 2144.09 I.  When compounds which are position isomers or homologs are of sufficiently close structural similarity, there is an expectation that such compounds possess similar properties.  See MPEP 2144.09 II.
The modified compound of Ise has the structure 
    PNG
    media_image14.png
    417
    604
    media_image14.png
    Greyscale
.
The device comprising the modified compound of Ise meets claims 24, 26, 56, and 58.
The modified compound of Ise is a compound represented by the formula in claim 56 wherein:
A is an unsubstituted aromatic ring with 6 rings atoms (benzene);
A' is an unsubstituted aromatic ring with 6 rings atoms (benzene);
ETG is a 1,3,5-triazine group substituted by two R1 radicals;
Z is a single bond;
R1 is in each case an aromatic ring having 6 aromatic ring atoms (a phenyl group);
R2 is not required to be present;
R3 is not required to be present; and
R4
The modified compound of Ise is a compound represented by the claimed general formula (1) (per claim 24) wherein:
A is an unsubstituted aromatic ring with 6 rings atoms (benzene);
A' is an unsubstituted aromatic ring with 6 rings atoms (benzene);
ETG is a 1,3,5-triazine group substituted by two R1 radicals;
Z is a single bond;
V is O;
W is a single bond;
m is 0;
n is 0;
m = n;
Ar3 is not required to be present;
R1 is in each case an aromatic ring having 6 aromatic ring atoms (a phenyl group);
R2 is not required to be present;
R3 is not required to be present; and
R4 is in each case an aromatic ring having 6 aromatic ring atoms (a phenyl group).
The modified compound of Hikime, as discussed above, is a compound represented by the claimed general formula (8) (per claim 26) wherein A, A', ETG, Z, Ar3, R1, R2, R3, and R4 are as described above with respect to formula (1), and X are each CR1 wherein R1 are each H.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957)
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 47 be found allowable, claim 57 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kawakami et al. US-20090153041-A1 teaches compound of a general formula (G11) 
    PNG
    media_image15.png
    229
    259
    media_image15.png
    Greyscale
 (¶ [0018]) and recites specific examples 
    PNG
    media_image16.png
    347
    448
    media_image16.png
    Greyscale
(page 31).



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is (571)272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                        /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                
/E.M.D./Examiner, Art Unit 1786